NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Submitted March 28, 2012
                                      Decided March 28, 2012

                                              Before

                               FRANK H. EASTERBROOK, Chief Judge

                               RICHARD A. POSNER, Circuit Judge

                               DIANE S. SYKES, Circuit Judge
          
No. 11‐2569

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 10 CR 288‐1
ADOLFO NAVARRETE‐LEYVA,
    Defendant‐Appellant.                            Amy J. St. Eve,
                                                    Judge.

                                            O R D E R

        Adolfo Navarrete‐Leyva, a Mexican citizen, pleaded guilty to being present in the
United States unlawfully after having been removed, see 8 U.S.C. § 1326(a). The district
court sentenced him to 51 months’ imprisonment, the bottom of his guidelines range. He
filed a notice of appeal, but his appointed lawyer believes that the appeal is frivolous and
seeks to withdraw under Anders v. California, 386 U.S. 738, 744 (1967). Navarrete‐Leyva has
responded to counsel’s motion. See CIR. R. 51(b). We confine our review to the potential
issues raised in counsel’s facially adequate brief and Navarrete‐Leyva’s Rule 51(b) response.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).
No. 11‐2569                                                                               Page 2

       Counsel advises that Navarrete‐Leyva does not wish to challenge his guilty plea, and
thus the lawyer appropriately omits discussion about the adequacy of the plea colloquy and
the voluntariness of the guilty plea. See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir.
2002).

       Navarrete‐Leyva first asks whether he could challenge the district court’s guidelines
calculations. Even though he did not object to the court’s adoption of a 51 to 63 month range
based on an offense level of 22 and category III criminal history, Navarrete‐Leyva now
argues that the court should have decreased his offense level by three rather than two under
U.S.S.G. § 3E1.1 because he timely accepted responsibility. But this argument would be
frivolous because the government did not exercise its discretion to file a motion seeking the
decrease—a necessary precondition, id. § 3E1.1(b); United States v. Deberry, 576 F.3d 708, 710
(7th Cir. 2009).

        Counsel and Navarrete‐Leyva both consider whether he might challenge the
reasonableness of his sentence, but neither has identified any reason to disturb the
presumption of reasonableness applicable to Navarrete‐Leyva’s within‐guidelines sentence.
See Rita v. United States, 551 U.S. 338, 350–51 (2007); United States v. Moreno‐Padilla, 602 F.3d
802, 810 (7th Cir. 2010). The district court adequately discussed the relevant sentencing
factors under 18 U.S.C. § 3553(a), noting that Navarrete‐Leyva had twice returned
unlawfully after being removed and was likely to do so again. The court considered the
arguments offered in mitigation by Navarrete‐Leyva, including the absence of a “fast‐track”
program in his district, his assimilation into American culture, and his fear of retribution by
drug cartels back home, but emphasized that these factors were outweighed by his
“serious” criminal past and the need to deter him from returning to the United States and
repeating his crimes. We would not conclude that the court abused its discretion in making
that assessment.

        To the extent that Navarrete‐Leyva asserts that counsel was ineffective throughout
the proceedings in the district court, a claim of ineffective assistance is best saved for
collateral review, where a complete record can be developed. See Massaro v. United States,
538 U.S. 500, 504–05 (2003); United States v. Persfull, 660 F.3d 286, 299 (7th Cir. 2011).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.